Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13, 19-20 and 22-27 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1, 19 and 25, the prior art does not disclose “…a control unit coupled to the transmitting unit and the driver unit, the control configured to: detect a first receiver device operating at the first frequency based on a change in a first voltage measured at a first junction between the first coil and the first capacitor, wherein the change in the first voltage is compared with a first threshold value; and detect a second receiver device operating at the second frequency based on a change in a second voltage measured at a second junction between the second coil and the second capacitor , wherein the change in the second voltage is compared with a second threshold value.” in combination with the remaining limitations of independent claims 1, 19 and 25. Dependent claims 2-13, 20, 22-24 and 26-27 are also allowed.

The examiner found LEE et al. (US 2018/0301933 A1, hereinafter LEE) and BAE et al. (US 2018/0294681 A1, hereinafter BAE) to be the closest prior art of record.
LEE discloses a wireless charging device comprising a control unit coupled to a driver unit and a transmitting unit, the driver unit generates a first AC voltage having a first frequency and a second AC voltage having a second frequency and generates detection signals at different frequencies to determine the presence of receiving devices in the vicinity.  BAE discloses a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859